

116 HR 4662 IH: National Supply Chain Database Act of 2021
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4662IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Meijer introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish a National Supply Chain Database, and for other purposes.1.Short titleThis Act may be cited as the National Supply Chain Database Act of 2021. 2.National supply chain database(a)Establishment of national supply chain databaseThe Director of the National Institute of Standards and Technology (referred to in this section as NIST) shall establish and maintain a National Supply Chain Database.(b)PurposeThe purpose of the National Supply Chain Database shall be to assist the Federal government and industry sectors in minimizing disruptions to the United States supply chain by having an assessment of United States manufacturers’ capabilities.(c)Study on national supply chain databaseIn establishing the National Supply Chain Database, the Director of NIST shall consider the findings and recommendations from the study authorized in section 9413 of the National Defense Authorization Act for Fiscal Year 2021 (Public Law 116–283), including measures to secure and protect the National Supply Chain Database from adversarial attacks and vulnerabilities.(d)Database and manufacturing extension partnership(1)In generalThe National Supply Chain Database shall be carried out and managed through the Hollings Manufacturing Extension Partnership program and the Director of NIST shall ensure that the Hollings Manufacturing Extension Partnership Centers are connected to the National Supply Chain Database.(2)CapabilitiesThe National Supply Chain Database shall be capable of providing a national view of the supply chain and enable authorized database users to determine in near real-time the United States manufacturing capabilities for critical products, including defense supplies, food, and medical devices, including personal protective equipment.(3)Individual state databasesEach State’s supply chain database maintained by the NIST-recognized Manufacturing Extension Partnership Center within the State shall be complementary in design to the National Supply Chain Database.(e)Maintenance of national supply chain databaseThe Director of NIST, acting through the Hollings Manufacturing Extension Partnership program, shall maintain the National Supply Chain Database as an integration of the State level databases from each State’s Manufacturing Extension Partnership Center and may be populated with information from past, current, or potential Center clients.(f)Exempt from public disclosureThe National Supply Chain Database and any information related to it not publicly released by NIST shall be exempt from public disclosure under section 552 of title 5, United States Code, and access to non-public content shall be limited to the contributing company and Manufacturing Extension Partnership Center staff who sign an appropriate non-disclosure agreement.(g)Authorization of appropriationsOf the funds authorized to the Hollings Manufacturing Extension Partnership Program, $10,000,000 for each of the fiscal years 2022 through 2026 are authorized to carry out this Act.